internal_revenue_service number release date index number --------------------------------------------- ---------------------------------- ------------------------ --------------------------- - department of the treasury washington dc third party communication none date of communication person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc pa apjp plr-139766-06 date date ----------------------------------- legend x -------------------------------------------------- t dear ------------- this responds to your request_for_ruling received date concerning whether x is a barter_exchange under sec_6045 of the internal_revenue_code and sec_1_6045-1 of the income_tax regulations --------------- facts x is an exempt public charity under sec_501 that serves as a recordkeeper and coordinator for the exchange of goods and services between community members exchange the purpose of the exchange is to strengthen relationships between neighbors and members of the community based on reciprocity and equality membership in x is open to anyone who completes an application interviews attends an orientation and submits to a background check all conducted by x there is no fee assessed to join and x receives no compensation or other fee for providing the recordkeeping service x provides a membership directory which lists the members’ names and services offered x maintains a computerized file of services that members are willing to provide provides the names of service providers to service recipients when asked and plr-139766-06 maintains accounts of hours_of_service provided under the program all services are valued equally under the exchange one hour_of_service equals one unit of credit referred to as t upon completion of services or the exchange of goods the member providing the goods or service will contact x x will enter a credit on the account of the member providing the goods or service and enter a debit on the account of the recipient members in the exchange commonly provide services such as childcare housecleaning home maintenance music lessons or other personal services including medical consultations and exams massage and other holistic treatments some members also offer tangible items tickets or discounts from menu items at certain restaurants for which t can be exchanged x does not guarantee that a member will be able to use accumulated t or receive any goods or services members may donate points to other members law and analysis sec_6045 of the internal_revenue_code states the general_rule that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe showing the name and address of each customer with such details regarding gross_proceeds and such other information as the secretary may by forms or regulations require with respect to such business sec_6045 states that the term broker includes a barter_exchange sec_6045 defines the term barter_exchange as any organization of members providing property or services who jointly contract to trade or barter such property or services sec_1_6045-1 of the regulations states that the term barter_exchange means any person with members or clients that contract either with each other or with such person to trade or barter property or services either directly or through such person the term does not include arrangements that provide solely for the informal exchange of similar services on a noncommercial basis x facilitates the exchange of services on a noncommercial basis although x’s exchange has some similarity to a barter_exchange eg similar bookkeeping procedures and listings of services available it is not a barter_exchange within the meaning of sec_6045 under the exchange x does not charge a fee for participation or membership in the exchange all services receive a point value based solely on the number of hours_of_service provided without regard to the type of service service recipients do not incur a contractual liability upon the receipt of services service providers do not earn a contractual right to receive services or any other plr-139766-06 compensation when they perform services the credits serve merely as a means to motivate the volunteers to continue their community service accordingly x is not a barter_exchange for purposes of sec_6045 and the regulations thereunder as a result of its above described exchange this ruling is directed only to the taxpayer who requested it and it is limited to the facts as represented sec_6110 provides that it may not be used or cited as precedent no opinion is expressed about the tax consequences of the exchange under any other provision of the code specifically no opinion is expressed concerning whether a member earns income as a result of the member's participation in the program sincerely james c gibbons branch chief administrative provisions judicial practice branch procedure and administration
